DETAIL ACTION
Notice to Applicant(s) 
This office action is response to the Request for Continuation Examination (RCE) filed on January 05, 2022.  Claims 1-20 are still pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, nowwitstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 7, 8, 10-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oakland (6,296,028) in view of Moskowitz et al. (6,339,736).
As per claims 1, 7 and 8, Oakland discloses a vehicle based mobile oil use monitoring and maintenance system comprising which includes at least a motorized dispatch vehicle configured to receive a dispatch request based on a maintenance request form an engine platform system, which an operator of the vehicle is considered part of the system (see at least column 4, lines 19-29); a maintenance fluid vacuum system mounted on the motorized dispatch vehicle configured to deliver and recover engine maintenance fluids, comprising a waste collection tank and a waste recovery pump (see at least figures 1 and 4); and a collection container coupled to the maintenance fluid vacuum system by a waste recovery line (see at least figure 4, items 
Oakland does not explicitly disclose that the received dispatch request based on a maintenance request from an engine platform system.  However, Moskowitz et al. suggest such limitation is at least the abstract, figures 1, 3 and 4.  The signal is sending from the engine platform system (see figure 4, steps 401-405) and the motorized dispatch vehicle configure to receive a dispatch request (see figure 4, item 407) which obviously based on a maintenance request from an engine platform system in directly. It would have been obvious to an ordinary skill in the art at the time the invention was made to incorporate the teaching of Moskowitz et al. into the system of Oakland in order to provide the system with the enhanced capability of sending a dispatch request from an engine platform without the user initiate.
As per claim 2, Oakland discloses that the waste recovery pump  43 is top-mounted (top surface 38) on the waste collection tank 37 (see at least figure 4, items 37 38 and figure 7).
As per claims 3-5, Oakland discloses a rectangular delivery storage tank configured to hold new maintenance fluids, a nozzle delivery system (see figure 4, item 46, figure 5, items 46, 51 and column 4, lines 9-49).
As per claim 10, Moskowitz et al. disclose that the dispatch request is generated by an application on a mobile communication device (see at the abstract and figure 3).
As per claim 11, Moskowitz et al. disclose that the dispatch request is generated based on a communication from an on-board diagnostic adapter coupled to a vehicle equipped with an on-board diagnostic (OBD) system, wherein the OBD system is compliant with the OBD-II (see at least column 4, lines 10-29).
With respect to claims 12-16 .
Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Oakland and Mosowitz et al. as applied to the claims above, and further in view of Funk (2018/0040172).
Oakland and Mosowitz et al. disclose the claimed invention as discussed above except for the cloud service and the dispatch request is generated on a mobile communication device via OBD.  However, such limitations are well known and taught in at least figure 1 and paragraphs 0105 and 0108 of the Funk reference.  It would have been obvious to an ordinary skill in the art at the time the invention was made to incorporate the teaching of Funk into the combined system of Oakland and Mosowitz in order to provide the well known clould system for improving the remoted vehicle maintenance system.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Oakland and Mosowitz et al. as applied to the claims above, and further in view of Fletcher, Jr. et al. (5,845,684).
Oakland and Mosowitz et al. disclose the claimed invention as discussed above except for the collection container comprise wheels for collecting maintenance fluids.  However, such limitation is taught in at least figures 1-4b of the Fletcher, Jr. et al. reference.  It would have been obvious to an ordinary skill in the art at the time the invention was made to incorporate the teaching of Fletcher, Jr. et al. into the combined teaching of Oakland and Mosowitz et al. in order move easily the container under the vehicle for collecting maintenance fluids thanks to the wheels.
Remarks
All claims are rejected.  The further in detail the rejection has been set forth above which read on the claimed invention.
Applicant's arguments filed on January 05, 2022 have been fully considered.  The further in detail the rejection has been set forth above which read on the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN QUANG NGUYEN whose telephone number is (571) 272-6966. The examiner can normally be reached on Monday to Thursday from 7:00am to 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Peter Nolan, can be reached at 570-270-7016 or you can reach supervisor Thomas Black at 571-272-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



									

								
February 8, 2022		
/TAN Q NGUYEN/Primary Examiner, Art Unit 3661